855 So.2d 681 (2003)
Winston Monroe PITTS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-2321.
District Court of Appeal of Florida, First District.
September 26, 2003.
Appellant, pro se.
Charlie Crist, Attorney General; Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of his amended rule 3.850 motion for postconviction relief asserting six grounds for relief. We affirm the trial court's summary denial of relief on four of those grounds without discussion. However, we reverse with respect to the appellant's third and fourth stated claims that counsel rendered ineffective assistance in failing to inform him of the elements of the charged crimes and remand with directions for the trial court to either hold an evidentiary hearing or to attach portions of the record conclusively refuting the appellant's entitlement to relief. See Webster v. State, 744 So.2d 1033 (Fla. 1st DCA 1999); Marshall v. State, 540 So.2d 921, 922 (Fla. 1st DCA 1989).
We certify conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002) as to Appellant's constitutional challenge that Chap. 99-188, Laws of Florida violates the constitutional single subject rule.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
BARFIELD, WEBSTER and BROWNING, JJ. Concur.